People v Jones (2022 NY Slip Op 01177)





People v Jones


2022 NY Slip Op 01177


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2010-11147
 (Ind. No. 5342/08)

[*1]The People of the State of New York, respondent,
vJermal Jones, appellant.


Jermal Jones, Ossining, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Elise L. Bonine, Sholom J. Twersky, and Leonard Joblove of counsel), for respondent.
Patricia Pazner, New York, NY (Alexis A. Ascher of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 24, 2013 (People v Jones, 105 AD3d 1059), affirming a judgment of the Supreme Court, Kings County, rendered October 28, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
IANNACCI, J.P., RIVERA, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court